AO 245B (Rev. 02/08/2019) Judgment in a Cfiminal Petty Case (Modified)                                                                                         Page 1 of 1



                                       UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                         v.                                                       (For Offenses Committed On or After November I, 1987)


                      Elias Isaias Maldonado-Nunez                                                Case Number: 19mjl0496-JLB

                                                                                                  LaurenDa
                                                                                                  Defendant's Attorne


REGISTRATION NO. 88659298
                                                                                                                                       NOV 1 4 2019
THE DEFENDANT:
 ~ pleaded guilty to count(s) _l:_::o:_f.:::C.:::o:::m'.!p:.::la::i:::nt:___ _ _ _ _ _ _ _ _ _----h,,,_;;CL;:;E;;R;KrN,:-full1.S5'!.'RDltlS:+T-'Rllf:C-CT:ACLIOIE'U~R~T~IA~I
 • was found guilty to count(s)                                                                    5
                                                                                                      ~                                                     DEPUTY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                                                                 Count Number(s)
8:1325(a)(2)                           ELUDING EXAMINATION AND INSPECTION                                                                I
                                       (Misdemeanor)

 •     The defendant has been found not guilty on count(s)
                                    -------------------
 •     Count( s)
                     ------------------
                                        dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                   ~    TIME SERVED                                         •    _ _ _ _ _ _ _ _ _ _ days

  ~  Assessment: $10 WAIVED ~ Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                November 14, 2019
                                                                                                Date of Imposition of Sentence


Received~
                DUSM
                                                                                                      ORABLE JILL L. BURKHARDT
                                                                                                    ITED STATES MAGISTRATE JUDGE

 Clerk's Office Copy                                                                                                                              19mj10496-JLB
